Rehearing denied and former opinion modified October 16, 1928.                       ON PETITION FOR REHEARING.
On petition for rehearing filed by appellants E.D. Johnson and Harry Johnson, and a motion for rehearing and modification of decree of respondents Theodore M. Berns and Antonio M. Berns, executors of the estate of Frank Berns, deceased, and upon reconsideration of the testimony and record herein. The former opinion will be modified in the following particulars:
In the foreclosure of the first mortgage of the State Land Board, the sum of $400 will be allowed as reasonable attorney's fees in such foreclosure.
In the foreclosure of the Berns' mortgage, the principal amount of which was $14,000, an attorney's fee of $1,000 will be allowed as a reasonable sum for foreclosing such mortgage.
In all other respects the petitions for rehearing and for a modification of the original opinion will be denied.
REHEARING DENIED AND FORMER OPINION MODIFIED. *Page 76